DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/696,272 filed on November 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/05/2022, responding to the Office action mailed on 04/08/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Allowable Subject Matter           
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 8, and 17 the prior art of record Lee (US 2017/0062474) discloses most aspects of the claimed invention.  However, regarding claim 1, Lee does not disclose that “the first active region and the third active region are portions of a continuous active region”.
With respect to claim 8, Lee does not disclose “a first tap cell and a second tap cell, and a portion of the second well extends into the first well, and wherein the first tap cell is disposed over the portion of the first well, and the second tap cell is disposed over the portion of the second well”.
Regarding claim 17, Lee does not disclose “at least one dielectric feature including an upper portion disposed over the n-type well and a lower portion extending into the n-type well, wherein the first cell comprises a first active region, and the first active region is spaced apart from the tap cell by the at least one dielectric feature”.
-4-U.S. Application No.: 16/692,027VIA EFSAttorney Docket No.: 3590-920USConclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814